_ ,Case 1:19-cv-00760-BPG Document 39-1 Filed 12/18/19 Page 1 of 4

Bwell Healthcare, Inc.
“Helping others to live in dignity”
270 Brock Bridge Road
Laurel, MD. 20724 .
www. bwellhealthcareinc.com

~ Tel. #(301) 710 — 5340 Fax (301) 358 — 283

INDEPENDENT CONTRACTOR AGREEMENT/
PERSONAL CARE ATTENDANT

This agreement made this Twerce day of NovemBee 2012 between

BWELL HEALTHCARE, INC., hereafter known as (BHI) and

YametA ordeal (CAREGIVER) hereafter known as the

Independent Contractor.

Our agency places Independent Contractor as and when needed with a client/ facility v
is in need of the Independent Contractor's services for a fee to be agreed upon prior

sy

vho
o

 

the Independent Contractor's commencement of services.

(subject to change depending on where you work) for these services. These payments

BHI will pay to the Independent Contractor the sum of __ | {(.00 8 _ per visit/ mek

will be made to the Independent Contractor, if the signed time slip(s) is (are) receiv
BHI by the end of business day on the Tuesday before payday. All paychecks will
ready for pick-up every other Friday after 2pm.

Our office does not have the liability to pay and withhold Federal & State income taxes
social security and Medicare taxes with unemployment contributions on wages earned

Under the term of the same arrangement, Bwell Healthcare, Inc. does not pay indepen
contractors overtime, holiday or sick pay. We only pay A FLAT RATE FOR ALL JOBS
PERFORMED BY INDEPENDENT CONTRACTORS.

THIS AGENCY IS NOT OBLIGATED TO ISSUE ANY EMPLOYMENT, TERMINATION
ENDORSEMENT LETTERS OR ANYTHING THAT IS IN ANY WAY RELATED TO SU¢
LETTERS.

With us, independent contractors control their hours of availability and if for any reason

d by |
De |

dent

OR
DH

?

they cannot execute on a case assigned to them, they are only required to notify the office

four (4) hours before the assignment start time to allow the agency time to schedule a
replacement.

lf for any reason the Independent will not be able to carry out the assignment that he or she

has already accepted, BHI must be informed four (4) hours ahead of time in order for
to be able to get a replacement for the assignment; if this is not done, BHI will deduct
(4) hrs from the Independent Contractor's pay.

The Independent Contractor is responsible for his or her own Liability Insurance and
Worker's Compensation insurance coverage.
ExAeBir

BHI
four

At

 
Case 1:19-cv-00760-BPG Document 39-1 Filed 12/18/19 Page 2 of 4

When an Independent Contractor discontinues working on any nursing assighment

before the case is ended, he or she must turn the case over to BHI and shé

ll not

under any circumstances, turn the case over to another nurse, private individual or

agency.

At no time before ninety (90) days after being sent to a facility or case by BHI, can an
independent contractor accept a job placement from the same client/ facility or another

direct competitor.

Doing so, will constitute a breach of contract, which will cost the said independent
contractor, the sum of five thousand dollars ($5,000.00) payable directly to BHI as
retribution for stealing.

Independent Contractors are not allowed to re-assign cases to family members or ot
care provider temporarily or permanently or to take another shift on any nursing case

without notifying BHI.

BHI REPRESENTATIVE

By my authority, | present the above declaration and testify by my signature that the

ner

Above

information and arrangement have been shared with the Independent Contractor.

 

Name itle

a =~ jz) 2012

= A Ku C| hieseroe 4 Aces
Sgt

Ai DAIS

 

 

ature ‘Pate

 

BHI Representative Sigh

c=

INDEPENDENT CONTRACTOR

| understand that my relationship with Bwell Healthcare, Inc. is as an Indepe
Contractor not as an employee and possesses no authority to bid, negotiate or contra

this agency.

ndent
ict for

By my signature, | hereby testify that the above information have been shared with me and

enter into this contract with no reservation.

 

 

San eff Hola 2) (AT

 

 

— f) ; Name Title
Ad. el [Ml -(B- AD
Indepéndent Contractor Signature Date

. *This agreement will remain in force from the date of signing or until the independent contra¢
enters into another contract with BHI.

tor

 
Case 1:19-cv-00760-BPG Document 39-1 Filed 12/18/19 Page 3 of 4

wy

Bwell Healthcare, Inc.

“Helping others to live in dignity”
1314 Bedford Avenue, Ste 210
Pikesville, MD. 21208
www.bwellhealthcareinc.com
Tel. # (410) 701 — 7100 Fax (410) 701 — 891

INDEPENDENT CONTRACTOR AGREEMENT/
PERSONAL CARE ATTENDANT

Th

This agreement made this - day of SJ aniarg 7-1 b bet

BWAELL Baily We RE, INC., hereafter known as (BHI) and

7< Lo 0 \ cual (CAREGIVER) hereafter known as thé
|

ndéperdent HC

Our agency places Independent Contractor as and when needed with a client/ facility ne

is in need of the Independent Contractor's services for a fee to be agreed upon prior
the Independent Contractor's commencement of services.

pe
BHI will pay to the Independent Contractor the sum of ff = per visit? hour

ween

(subject to change depending on where you work) for these services. These payments

will be made to the Independent Contractor, if the signed invoice for services provide
(are) received by BHI by the end of business day on the Tuesday before payday
. All paychecks will be ready for pick-up every other Friday after 2pm.

Our office does not have the liability to pay and withhold Federal & State income taxes
social security and Medicare taxes with unemployment contributions on wages earned

1 is

Under the term of the same arrangement, Bwell Healthcare, Inc. does not pay independent

contractors overtime, holiday or sick pay. We only pay A FLAT RATE FOR ALL JOBS
PERFORMED BY INDEPENDENT CONTRACTORS.

THIS AGENCY IS NOT OBLIGATED TO ISSUE ANY EMPLOYMENT, TERMINATION
ENDORSEMENT LETTERS OR ANYTHING THAT IS IN ANY WAY RELATED TO SU¢
LETTERS.

With us, independent contractors control their hours of availability and if for any reason

OR
DH

u

they cannot execute on a case assigned to them, they are only required to notify the office

four (4) hours before the assignment start time to allow the agency time to schedule a
replacement.

lf for any reason the Independent will not be able to carry out the assignment that he of she

has already accepted, BHI must be informed four (4) hours ahead of time in order for
to be able to get a replacement for the assignment; if this is not done, BHI will deduct
(4) hrs from the Independent Contractor's pay.

The Independent Contractor is responsible for his or her own Liability Insurance and
Worker's Compensation Insurance coverage. é 1 b i7
KX HIB! |.

6

BHI
four

 
Case 1:19-cv-00760-BPG Document 39-1 Filed 12/18/19 Page 4 of 4

When an Independent Contractor discontinues working on any nursing assignment

before the case is ended, he or she must turn the case over to BHI and shal

under any circumstances, turn the case over to another nurse, private individua

agency.

l| not
or

At no time before ninety (90) days after being sent to a facility or case by BHI, can an
independent contractor accept a job placement from the same client/ facility or anather

direct competitor.

Doing so, will constitute a breach of contract, which will cost the said independent
contractor, the sum of five thousand dollars ($5,000.00) payable directly to BHI as
retribution for stealing.

Independent Contractors are not allowed to re-assign cases to family members or oth
care provider temporarily or permanently or to take another shift on any nursing case
without notifying BHI.

BHI REPRESENTATIVE

By my authority, | present the above declaration and testify by my signature that the a

WwW
~

DOVE

information and arrangement have been shared with the Independent Contractor.

 

 

 

 

BLaive Mee umcou Rs MINISTRAT ON
Name Title
oe: bz \o1 |e
——— BHI Reprege e Signature " | Date
INDEPENDENT CONTRACTOR

 

| understand that my relationship with Bwell Healthcare, Inc. is as an Indeper
Contractor not as an employee and posses no authority to bid, negotiate or contraq
this agency.

By my signature, | hereby testify that the above information have been shared with me
enter into this contract with no reservation.

x Adal \vig \K rctlealtingare Pio.
. v Name ~ Title

KX th Waal Keown A, 0
te

‘Independent Contractér Signature

*This agreement will remain in force from the date of signing or until the independent contrac
enters into another contract with BHI.

dent
Mt for

and

iclef

tor

 
